El Juez Asociado Sb. Wole,
emitió la opinión del tribunal.
La prueba en este caso demostró que. la leche qne se ale-gaba estar adulterada alcanzaba materialmente la medida del grado legal (standard) fijado por las'autoridades, pero sin embargo la prueba pericial, que la corte .creyó cierta, tendía á demostrar que dicha leche había sido diluida, que, habiendo habido venta, oferta en venta o su equivalencia, es el delito previsto por la Ley de 10 de marzo de 1910, Le-yes de 1910, página 167. Después de definir el delito, dice la ley:. “La adulteración o dilución de la leche puede pro-barse en la forma usual que la ley provee para la vista de causas criminales, pero en cualquier caso se considerará y se tendrá por leche adulterada o diluida aquella que no diere la prueba que se prescribe por las autoridades competentes; Disponiéndose, que el grado legal (standard) .de la leche de-berá ser fijado por el Director de Sanidad, Beneficencia y Correcciones, y publicado para conocimiento general en la Gaceta Oficial de Puerto Rico y en los periódicos de mayor circulación de la isla que se determinaren por dicho funcio-nario.” Por tanto, conforme a las numerosas decisiones de esta corte, el conocimiento o la intención, o la procedencia de la leche, no hacen al caso cuando el demandado vende u ofrece en venta o permite que se venda leche diluida. _ El vender leche diluida es un delito,"aun cuando la mezcla que resulte exceda del grado legal. El grado legal (standard) es una medida que fija el límite mínimo para la venta de la leche, empero, la adulteración o dilución es punible en ‘ab-soluto.
*16El apelante alega que la ley es anticonstitucional. Im-plícitamente esta corte decidió ya esa cuestión cuando en am-bas opiniones, concurrente y disidente, analizamos o revisa-mos las autoridades en el caso de El Pueblo v. Ferraris, 15 D. P. R. 813. Es manifiesta la facultad que tiene la legisla-tura para liacer innecesaria la prueba de la intención o mens rea. Se lia hecho deber de los lecheros el no vender leche adulterada o diluida.
Entrando en detalles, no podemos convenir con el apelante en que la ley da al-informe del perito del Gobierno el carác-ter de una presunción irrefutable de adulteración o dilución. Es un medio de prueba, como lo sería la prueba directa de haberse echado agua a la leche, pudiendo el acusado ofrecer prueba en contrario. Por ejemplo, si el perito del Gobierno dice que la leche fue diluida, el acusado puede presentar otro perito para demostrar que no lo fué, o también impugnar la capacidad o la credibilidad del perito del Gobierno. O puede el acusado demostrar, por sus testigos, que ninguna de las personas en cuyo poder había estado la leche, la había diluido. Si hubiera habido testigos que juraran que la leche no había sido diluida la corte tendría que resolver el conflicto como en cualquier otro caso.
No es necesario que discutamos, en este caso, la facultad de la legislatura para delegar el derecho de fijar el grado legal, puesto que la prueba tendía a demostrar una dilución de leche independientemente del grado legal.
La sentencia debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Asociados del Toro y Hutchi-son. '
Los Jueces Sres. Presidente Hernández y Asociado AI- - drey no intervinieron.